 355315 NLRB No. 44KANE SYSTEMS CORP.1The Respondent's answer states that all products manufacturedby the Respondent were ``sold to customers FOB Respondent's fa-
cility in Kane, Pennsylvania. Accordingly, Respondent sold such
products, goods and materials within the Commonwealth of Pennsyl-
vania and Respondent's customers, not Respondent, shipped such
products, goods and materials to points outside the Commonwealth
of Pennsylvania.''Kane Systems Corporation and Carpenters DistrictCouncil of Western Pennsylvania a/w United
Brotherhood of Carpenters and Joiners of
America, AFL±CIO. Case 6±CA±26372October 24, 1994DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGUpon a charge filed by Carpenters District Councilof Western Pennsylvania a/w United Brotherhood of
Carpenters and Joiners of America, AFL±CIO (the
Union) on April 28, 1994, the General Counsel of the
National Labor Relations Board issued a complaint on
July 1, 1994, against Kane Systems Corporation (the
Respondent), alleging that it has violated Section
8(a)(5) and (1) of the National Labor Relations Act.
The Respondent filed an answer admitting in part and
denying in part the allegations in the complaint.The complaint alleges, and the Respondent admits,that the Respondent has failed to continue in effect all
the terms and conditions of its collective-bargaining
agreement with the Union effective by its terms for the
period of March 1, 1992, through February 29, 1996,
by failing to remit union dues to the Union, maintain
health insurance benefits, and remit pension contribu-
tions as required by the collective-bargaining agree-
ment.Although the Respondent admits in its answer theoperative facts giving rise to the unfair labor practices,
it attempts to explain its motivation for its failure to
adhere to all the terms of the collective-bargaining
agreement. The Respondent asserts that its conduct
was caused by cash flow shortages that can be attrib-
uted to an inability to compete and contractual
breaches by its customers. The Respondent claims that
all of its financial resources were necessary to continue
its manufacturing activities. The Respondent also
maintains that it is attempting to negotiate a ``restruc-
turing plan'' with its secured and unsecured creditors,
and it anticipates selling substantially all of its assets
between September 1 and October 1, 1994, in order to
distribute the proceeds among its creditors.The Respondent has admitted in part and denied inpart paragraph 3 of the complaint which alleges that it
has sold and shipped from its Kane, Pennsylvania fa-
cility products, goods, and materials valued in excess
of $50,000 directly to points outside the Common-
wealth of Pennsylvania.1It has, however, admittedparagraph 4 of the complaint alleging that it is an em-ployer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act. In addition, the
Respondent has neither admitted nor denied the com-
plaint allegation concerning the appropriateness of the
bargaining unit, stating that it is a conclusion of law.On September 6, 1994, the General Counsel filed aMotion for Summary Judgment on the ground that the
Respondent's answer ``reveals that there are no mate-
rial facts in dispute such as would warrant an evi-
dentiary hearing and that Respondent's `defense' is ir-
relevant as a matter of law.'' On September 8, 1994,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. The Respondent filed no
response. The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regulationsprovides that an answer to a complaint shall specifi-
cally admit, deny, or explain each of the facts alleged
in the complaint unless the respondent is without
knowledge, in which case it shall so state. Section
102.20 further provides that ``any allegation in the
complaint not specifically denied or explained in an
answer filed ... shall be deemed to admitted to be

true and shall be so found by the Board.''In its answer the Respondent admits its failure toremit union dues to the Union, maintain health insur-
ance benefits, and remit pension contributions. The Re-
spondent's defense is one of economic necessity. It is
well established that Section 8(a)(5) and (1) and Sec-
tion 8(d) prohibit an employer that is a party to an ex-
isting collective-bargaining agreement from modifying
the terms and conditions of employment established by
that agreement without obtaining the consent of the
union. Nick Robilotto, Inc., 292 NLRB 1279 (1989).Here the Respondent has admitted that it breached its
collective-bargaining agreement with the Union. Ac-
cordingly, the Respondent has admitted all the facts
material to a resolution of the unfair labor practice
issues raised by the complaint. An employer's claim
that it is financially unable to make the required pay-
ments, even if proven, does not constitute an adequate
defense to an allegation that the employer has violatedSection 8(a)(5) and (1) by failing to abide by a provi-
sion of a collective-bargaining agreement. Demun Mar-ket, 314 NLRB 714 (1994); Zimmerman Painting &Decorating, 302 NLRB 856, 857 (1991). Therefore,the Respondent's answer to these complaint allegations
has raised no issues warranting a hearing. 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
We also find that the Respondent's partial denial ofthe complaint's commerce facts allegation does not
raise any factual dispute warranting a hearing. The Re-
spondent has attached to its answer a completed com-
merce questionnaire in which it admits that during the
prior fiscal year (October 1, 1992±September 30,
1993) it sold goods valued in excess of $50,000 di-
rectly to customers outside the Commonwealth of
Pennsylvania, and purchased goods or services valued
in excess of $50,000 directly from vendors outside the
Commonwealth of Pennsylvania. In addition, the Re-
spondent's answer admits that it is an employer en-
gaged in commerce within the meaning of the Act. We
find that by attaching the commerce questionnaire to
its answer the Respondent has incorporated by ref-
erence its admissions contained therein. We therefore
find that the Respondent has admitted sufficient facts
to establish that it is appropriate for the Board to assert
jurisdiction over the Respondent.In addition, we find that the Respondent has raisedno issues warranting a hearing with respect to the ap-
propriateness of the bargaining unit. The Respondent's
answer states that this is a ``conclusion of law and is
neither admitted nor denied.'' Inasmuch as the Re-
spondent has failed to specifically deny this allegation,
and its explanation raises no factual issues, pursuant to
Section 102.20 of the Board's Rules and Regulations
we deem that paragraph to be admitted to be true, and
we so find.In the absence of any material issues warranting ahearing, we grant the General Counsel's Motion for
Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a corporation with its office andprincipal place of business located in Kane, Pennsyl-
vania, has been engaged in the manufacture and non-
retail sale of shelving, showcases, and other products.
During the fiscal year ending September 30, 1993, the
Respondent, in the course and conduct of its business
operations, sold goods valued in excess of $50,000 di-
rectly to customers outside the Commonwealth of
Pennsylvania, and purchased goods or services valued
in excess of $50,000 directly from vendors outside the
Commonwealth of Pennsylvania. We find that the Re-
spondent is an employer engaged in commerce within
the meaning of Section 2(2), (6), and (7) of the Act
and that the Union is a labor organization within the
meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The Unit and the Union's RepresentativeStatusThe following employees of the Respondent con-stitute a unit appropriate for collective-bargaining pur-
poses within the meaning of Section 9(b) of the Act:All full-time and regular part-time production andmaintenance employees employed by the Re-
spondent at its Kane, Pennsylvania facilities; ex-
cluding office clerical employees, guards, profes-
sional employees and supervisors, as defined in
the Act.At all material times, the Union has been the des-ignated exclusive collective-bargaining representative
of the unit employees and has been recognized as such
representative by the Respondent. Recognition has
been embodied in successive collective-bargaining
agreements, the most recent of which is effective by
its terms for the period from March 1, 1992, through
February 29, 1996. At all material times, the Union, by
virtue of Section 9(a) of the Act, has been the exclu-sive representative of the employees in the unit for the
purpose of collective bargaining with respect to rates
of pay, wages, hours of employment, and other terms
and conditions of employment.B. The Refusal to BargainAbout January 1, 1994, the Respondent failed tocontinue in effect all the terms and conditions of the
collective-bargaining agreement described above by
failing to remit dues to the Union, maintain health in-
surance benefits, and remit pension contributions as re-
quired by article 2, article 23, and article 24 of the col-
lective-bargaining agreement. The Respondent engaged
in this conduct without the Union's consent. The terms
and conditions of employment described above are
mandatory subjects of bargaining. By these acts and
conduct, the Respondent has refused to bargain collec-
tively and in good faith with the exclusive collective-
bargaining representative of its employees and has
thereby been engaging in unfair labor practices within
the meaning of Section 8(a)(5) and (1) and Section
8(d) of the Act.CONCLUSIONOF
LAWBy failing to remit union dues to the Union, main-tain health insurance benefits, and remit pension con-
tributions as required by article 2, article 23, and arti-
cle 24 of the collective-bargaining agreement, the Re-
spondent has engaged in unfair labor practices affect-
ing commerce within the meaning of Section 8(a)(5) 357KANE SYSTEMS CORP.2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''and (1), Section 8(d), and Section 2(6) and (7) of theAct.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.Specifically, having found that the Respondent hasviolated Section 8(a)(5) and (1) by failing to remit to
the Union dues that were deducted from the pay of
unit employees pursuant to valid dues-checkoff author-
izations, we shall order the Respondent to remit such
withheld dues to the Union as required by the agree-
ment, with interest as prescribed in New Horizons forthe Retarded, 283 NLRB 1173 (1987).Having found that the Respondent has violated Sec-tion 8(a)(5) and (1) by failing to maintain contractually
required health insurance for its unit employees, we
shall order the Respondent to restore the employees'
health coverage and make the employees whole by re-
imbursing them for any expenses ensuing from the Re-
spondent's unlawful conduct, as set forth in KraftPlumbing & Heating, 252 NLRB 891 fn. 2 (1980),enfd. mem. 661 F.2d 940 (9th Cir. 1981), with interest
as prescribed in New Horizons for the Retarded, supra.Having found that the Respondent has violated Sec-tion 8(a)(5) and (1) by failing to make contractually re-
quired contributions to the Pension Fund, we shall
order the Respondent to make whole its unit employ-
ees by making all such delinquent contributions, in-
cluding any additional amounts due the fund in accord-
ance with Merryweather Optical Co., 240 NLRB 1213,1216 fn. 7 (1979). In addition, the Respondent shall re-
imburse unit employees for any expenses ensuing from
its failure to make the required contributions, as set
forth in Kraft Plumbing & Heating, supra, suchamounts to be computed in the manner set forth in
Ogle Protection Service, 183 NLRB 682 (1970), enfd.444 F.2d 502 (6th Cir. 1971), with interest as pre-
scribed in New Horizons for the Retarded, supra.In light of the Respondent's statement in its answerthat ``[i]n the event that the Respondent cannot suc-
cessfully implement the proposed restructuring, it is
likely that the Respondent will cease conducting busi-
ness entirely'' and its representation that it laid off 37
employees on March 25, 1994, pursuant to plant clos-
ing notices prescribed by the Worker Adjustment and
Retraining Notification Act, we shall also provide for
mail notices to employees.ORDERThe National Labor Relations Board orders that theRespondent, Kane Systems Corporation, Kane, Penn-
sylvania, its officers, agents, successors, and assigns,
shall1. Cease and desist from(a) Refusing to bargain with the Union as the exclu-sive collective-bargaining representative of the unit
employees by failing and refusing to remit union dues
to the Union, maintain health insurance benefits, and
remit required contributions to the Pension Fund.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Remit to the Union all dues it deducted fromemployees' pay pursuant to valid dues-checkoff au-
thorizations, in the manner set forth in the remedy sec-
tion of the decision.(b) Restore the employees' health insurance cov-erage and make the employees whole by reimbursing
them for any expenses ensuing from the failure to
maintain the coverage, in the manner set forth in the
remedy section of the decision.(c) Remit the delinquent Pension Fund contributions,including any additional amounts due the fund, and re-
imburse the unit employees for any expenses ensuing
from the Respondent's failure to make the required
payments, in the manner set forth in the remedy sec-
tion of the decision.(d) On request, bargain with Carpenters DistrictCouncil of Western Pennsylvania a/w United Brother-
hood of Carpenters and Joiners of America, AFL±CIO
as the exclusive collective-bargaining representative of
the employees in the following appropriate unit:All full-time and regular part-time production andmaintenance employees employed by the Re-
spondent at its Kane, Pennsylvania facilities; ex-
cluding office clerical employees, guards, profes-
sional employees and supervisors, as defined in
the Act.(e) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(f) Post at its facility in Kane, Pennsylvania, andmail to the Union and to all unit employees, copies of
the attached notice marked ``Appendix.''2Copies ofthe notice, on forms provided by the Regional Director
for Region 6, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(g) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with the Union asthe exclusive collective-bargaining representative of
our unit employees by failing and refusing to remit
union dues to the Union, maintain health insurance
benefits, and remit required contributions to the Pen-
sion Fund.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
remit to the Union all dues we deductedfrom employees' pay pursuant to valid dues-checkoff
authorizations, with interest.WEWILL
restore the employees' health insurancecoverage and make the employees whole by reimburs-
ing them for any expenses ensuing from our failure to
maintain the coverage, with interest.WEWILL
remit the delinquent Pension Fund con-tributions, including any additional amounts due the
fund, and WEWILL
reimburse the unit employees forany expenses ensuing from our failure to make the re-
quired payments, with interest.WEWILL
, on request, bargain with Carpenters Dis-trict Council of Western Pennsylvania a/w United
Brotherhood of Carpenters and Joiners of America,
AFL±CIO as the exclusive collective-bargaining rep-
resentative of the employees in the following appro-
priate unit:All full-time and regular part-time production andmaintenance employees employed by us at our
Kane, Pennsylvania facilities; excluding office
clerical employees, guards, professional employ-
ees and supervisors, as defined in the Act.KANESYSTEMSCORPORATION